Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 01/28/2022. Currently, claims 1-21 are pending in the application. Claims 16-21 are withdrawn from Consideration.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hen (US 20030047742 A1).

Regarding claim 1, Figure 13 of Hen discloses a light emitting device ([0039]) comprising: 
a first light emitting part (402, [0039]) having a first area; 
a second light emitting part (403) having a second area; and 
a third light emitting part (401+131) having a third area, wherein: 
the first light emitting part (402) is disposed on a same plane (top surface of 801) as the second light emitting part (403), such that the first area and the second area overlap the third area and the second area does not overlap the first area; 
the first and second light emitting parts (402 and 403) are configured to emit light having different colors from each other (Blue and Green, [0039]), and are disposed over an emitting surface of the third light emitting part (401+131); and 
the third area (of 401+131) is larger than each of the first and second areas (402 or 403) (based on the Figure 13).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being obvious over Hen (US 20030047742 A1) in view of Kamiya et al (US 20120049236 A1).

Regarding claims 2-4, Figure 13 of Hen does not explicitly teach that the light emitting device according to claim 1, wherein: 
the first light emitting part (402) includes a first-conductivity type semiconductor layer, and a first semiconductor structure including an active layer and a second-conductivity type semiconductor layer; 
the second light emitting part (403) includes a first-conductivity type semiconductor layer, and a second semiconductor structure spaced apart from the first semiconductor structure and includes an active layer and a second-conductivity type semiconductor layer; and 
the third light emitting part (30) spaced apart from the first and second light emitting parts, and including a first-conductivity type semiconductor layer, an active layer, and a second-conductivity type semiconductor layer, wherein 
the light emitting device according to claim 2, further comprising: 
a first pad electrically coupled with the second-conductivity type semiconductor layer of the first light emitting part; 

a third pad electrically coupled with the second-conductivity type semiconductor layer of the third light emitting part; and 
a common pad electrically coupled to the first-conductivity type semiconductor layers of the first and third light emitting parts, wherein 
light emitting device according to claim 3, further comprising: 
a first through-pattern electrically coupling the second-conductivity type semiconductor layer of the first light emitting part and the first pad; 
a second through-pattern electrically coupling the second-conductivity type semiconductor layer of the second light emitting part and the second pad; 
a third through-pattern electrically coupling the second-conductivity type semiconductor layer of the third light emitting part and the third pad; 
a fourth through-pattern electrically coupling a portion of the first-conductivity type semiconductor layer of the first light emitting part exposed between the first and second semiconductor structures and the common pad; and 
a fifth through-pattern electrically coupling the first-conductivity type semiconductor layer of the third light emitting part and the common pad.

However, Kamiya is a pertinent art which teaches a light emitting device with a specific electrodes arrangement to reduce the drive voltage ([0020]). Figure 1 of Kamiya teaches that the light emitting device, wherein: a first light emitting part (left one in the Figure) includes a first-conductivity type semiconductor layer (22, n-type semiconductor, [0032]), and a first 

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed light emitting part configuration with connectivity in the device of Hen according to the teaching of Kamiya in order to reduce driving voltage ([0020], Kamiya), since it has been held that choosing from a finite number of identified, predictable solutions such as the light emitting part of Kamiya with the connectivity used to form the light emitting device of Chin, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


Allowable Subject Matter

Claims 5-15 are objected to as being dependent upon rejected base claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a light emitting device comprising: “a fourth through-pattern electrically coupling the first-conductivity type semiconductor layers of 

Regarding claims 6-15, these claims are allowable as they depend on claim 5.


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1, filed on 01/28/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.

Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
02/04/2022